Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONElection/Restriction
This application contains claims directed to the following patentably distinct species:
	Species I, Fig. 2A, 2B, 1 is a card inserted into a connector, wherein the connector has a friction pad between electrical contacts and friction contacts, wherein the friction contacts are surrounded by electrical contacts along the length of card. 	Species II, Fig. 2A, 2C, 1 is a card inserted into a connector, wherein the connector does not have a friction pad between electrical contacts and friction contacts, wherein the friction contacts are surrounded by electrical contacts along the length of card. 	Species III, Fig. 3, 1 is a card inserted into a connector, wherein the electrical contacts are surrounded by friction contacts along the length of card. 	Species IV, Fig. 4a, 4b, 1 is a card inserted into a connector, wherein the connector has fingers and shelves. 	Species V, Fig. 4a, 4c, 1 is a card inserted into a connector, wherein the connector has fingers and shelves and divots.	Species VI, Fig. 5a-5c, 1 is a card inserted into a connector, wherein the connector has hooks that engage with a band that is held within notches of the card.	Species VII, Fig. 6a-6c, 1 is a card inserted into a connector, wherein the card and the connector are held together by a latch with a fulcrum, hook and claws.
	Species VIII, Fig. 7, 1 is a card inserted into a connector, wherein the card and the connector are held together by tabs, detents and springs.	Species IX, Fig. 8a, 8b, 1 is a card inserted into a connector, wherein the card and the connector are held together by tabs and pincers.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.Currently, claims 1, 7 and 16 are generic.
Restriction for examination purposes as indicated is proper because all these species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species would require a different field of search (e.g. searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one specie will not likely be applicable to reject claims drawn to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Grant Mcneilly (Reg. # 69,137) on August 16, 2022 a provisional election was made without traverse to prosecute Species I, Fig. 2A, 2B, 1, claims 1-13, 15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14, 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	Furthermore, it was agreed upon that the attorney will amend claim 11 in the reply to this non-final rejection. Accordingly, the claim will be examined as the following:	The electronic board assembly of claim 7, wherein the friction contact is [
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11 and 13 are objected to because of the following informalities: it is unclear if “an array of electrical contacts” refers back to “an electrical contact” in line 6 of claim 7 or are additional electrical contacts. Furthermore, one of them is singular and the other is plural but they should be in agreement. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 recite the limitation "the group" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 4,095,866) in view of Danilak (US 2007/0291039).Re claim 1:	Merrill discloses an electronic board assembly (14, 12 in fig. 1; col. 2, lines 40-49) comprising:	a board (14 in fig. 1; col. 2, lines 40-49); and 	a connector (12 in fig. 1; col. 2, lines 40-49) mounted to the board (fig. 1), 		the connector configured to receive an electronic card assembly (20 in fig. 1; col. 2, lines 40-49), the connector comprising: 		an electrical contact (22, 24 in fig. 1; col. 2, lines 40-49) configured to exert a first amount of force on the electronic card assembly when the electronic card assembly is being seated in the connector (22, 24 exerts a first amount of force on 20 when 20 is being seated in connector 12 in fig. 1); and 		a friction contact (26, 28 in fig. 1; col. 2, lines 40-49) configured to exert a second amount of force on the electronic card assembly when the electronic card assembly is being seated in the connector (26, 28 exerts a second amount of force on 20 when 20 is being seated in connector 12 in fig. 1); 		wherein the second amount of force is greater than the first amount of force (the last para. of claim 11 states than the short set of contacts exerts more force than the longer set of contacts; therefore 26, 28 exerts more force than 22, 24).	Merrill does not explicitly disclose the board comprising an electronic component; the connector electrically connected to the electronic component.	Danilak discloses the board (700 in fig. 7; para. 0036) comprising an electronic component (540 in fig. 7; para. 0036); the connector (515 in fig. 7; para. 0036) electrically connected to the electronic component (515 is electrically connected to 540 through 595 in fig. 7 according to para. 0036).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic board assembly of Merrill wherein the board comprising an electronic component; the connector electrically connected to the electronic component as taught by Danilak, in order to manage data flow between multiple different card assemblies as well as a processor so that the processor can program the card assemblies to perform various tasks required by a user. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 7:	Merrill discloses an electronic board assembly (14, 12 in fig. 1; col. 2, lines 40-49) comprising: 	a board (14 in fig. 1; col. 2, lines 40-49); and	a connector (12 in fig. 1; col. 2, lines 40-49) mounted to the board (fig. 1), 		the connector configured to receive an electronic card assembly (20 in fig. 1; col. 2, lines 40-49), the connector comprising:		an electrical contact (22, 24 in fig. 1; col. 2, lines 40-49) configured to exert a first amount of force on the electronic card assembly when the electronic card assembly is fully seated in the connector (22, 24 exerts a first amount of force on 20 when 20 is fully seated in connector 12 in fig. 1); and 		a friction contact (26, 28 in fig. 1; col. 2, lines 40-49) configured to exert a second amount of force on the electronic card assembly when the electronic card assembly is fully seated in the connector (26, 28 exerts a second amount of force on 20 when 20 is fully seated in connector 12 in fig. 1); 		wherein the second amount of force is greater than the first amount of force (the last para. of claim 11 states than the short set of contacts exerts more force than the longer set of contacts; therefore 26, 28 exerts more force than 22, 24).	Merrill does not explicitly disclose the board comprising an electronic component; the connector electrically connected to the electronic component. 	Danilak discloses the board (700 in fig. 7; para. 0036) comprising an electronic component (540 in fig. 7; para. 0036); the connector (515 in fig. 7; para. 0036) electrically connected to the electronic component (515 is electrically connected to 540 through 595 in fig. 7 according to para. 0036).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic board assembly of Merrill wherein the board comprising an electronic component; the connector electrically connected to the electronic component as taught by Danilak, in order to manage data flow between multiple different card assemblies as well as a processor so that the processor can program the card assemblies to perform various tasks required by a user. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claims 2 and 8:	Merrill does not explicitly disclose wherein the electronic card assembly includes a connection portion that is no longer than 80% of a length of a side on which the connection portion is located.
	Danilak discloses wherein the electronic card assembly (530-B in fig. 7; para. 0028) includes a connection portion (535-B in fig. 7; para. 0029) that is no longer than 80% of a length of a side (bottom side of 530-B in fig. 7) on which the connection portion is located (535-B is less than 80% the length of the bottom side of 530-B).

Re claim 3:	Merrill discloses wherein the friction contact (26, 28 in fig. 1) exerts the second amount of force on the electronic card assembly when the electronic card assembly is fully seated in the connector (26, 28 exerts the second amount of force on 20 when 20 is fully seated in connector 12 in fig. 1).Re claims 4 and 9:	The modified Merrill does not explicitly disclose wherein the second amount of force is 2.5 times greater than the first amount of force and is no more than 10 times greater than the first amount of force.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to wherein the second amount of force is 2.5 times greater than the first amount of force and is no more than 10 times greater than the first amount of force in order for the card to easily overcome the first force but be strongly held by second force to keep the card engaged with the connector, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.Re claim 5:	Merrill discloses wherein the friction contact (26, 28 in fig. 1) is positioned inside of the connector (12 in fig. 1).Re claim 6 and 15:	Merrill does not explicitly disclose wherein the electronic card assembly is selected from the group consisting of: a memory card, a power card, an input/output card, a network card, and a processing card. 	Danilak discloses wherein the electronic card assembly is selected from the group consisting of: a memory card, a power card, an input/output card, a network card, and a processing card (530-B in fig. 7 is a graphics card according to para. 0028).
Re claim 10:
	Merrill discloses wherein the friction contact (26, 28 in fig. 1) extends parallel (fig. 1) to the electrical contact (22, 24 in fig. 1).Re claim 11:	Merrill discloses wherein the friction contact (26, 28 in fig. 1) is in an array of electrical contacts (22, 24 in fig. 1).Re claim 13:	Merrill discloses wherein the friction contact (26, 28 in fig. 1) contacts the electronic card assembly (20 in fig. 1) at a location that is outside of a position in an array of electrical contacts (friction contacts 26, 28 contact the card 20 at a location that is outside of a position where the electrical contacts 22, 24 contact the card 20; furthermore, this position is within 22 and 24).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 4,095,866) in view of Danilak (US 2007/0291039) as applied to claim 7 above, and further in view of Zuo (US 2017/0294728).Re claim 12:	The modified Merrill does not explicitly disclose wherein the electronic card assembly includes a friction surface plated on to a substrate material of the electronic card assembly to increase a coefficient of friction between the electronic card assembly and the friction contact.	Zuo discloses wherein the electronic card assembly (300 in fig. 2; para. 0021) includes a friction surface (surface of 325 in fig. 2; para. 0021) plated on to a substrate material of the electronic card assembly (substrate material of 300 in fig. 2) to increase a coefficient of friction between the electronic card assembly and the friction contact (adding 325 onto the card increases the force between the card and friction contact 1522 in fig. 4, thereby also increasing the coefficient of friction between the card and the friction contact).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic board assembly of Merrill wherein the electronic card assembly includes a friction surface plated on to a substrate material of the electronic card assembly to increase a coefficient of friction between the electronic card assembly and the friction contact as taught by Zuo, in order to increase the amount of force that would be required to free the electronic card assembly from the friction contact to more firmly hold the electronic card assembly within the connector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0330940 - is considered pertinent because this reference describes a board with a connector with contacts that connect to a card.
US 2013/0288534 - is considered pertinent because this reference describes a board with a connector with contacts that connect to a card.
US 2017/0271818 - is considered pertinent because this reference describes a board with a connector with contacts that connect to a card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 10am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                       August 24, 2022  

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835